1      ROGER T. NUTTALL #42500
       NUTTALL COLEMAN & DRANDELL
2               2333 MERCED STREET
                  FRESNO, CA 93721
3               PHONE (559) 233-2900
                  FAX (559) 485-3852
4

5    Attorneys for Defendant, DANIEL McMONEGAL
6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     No. 18-CR-0106-LJO
11                      Plaintiff,                      STIPULATION TO CONTINUE
                                                      SENTENCING HEARING AND ORDER
12         v.
13   DANIEL McMONEGAL,
14                      Defendant.
15

16         IT IS HEREBY STIPULATED by and between the parties hereto
17   that the Sentencing Hearing currently scheduled for November 12,
18   2019, at 8:30 a.m. be continued to December 2, 2019, at 8:30 a.m.

19   before the Honorable Lawrence J. O’Neill.

20         The need for a continuance is based upon Defendant, DANIEL

21   McMONEGAL, and his counsel are meeting with Probation on

22   September 23, 2019.               Probation advised that additional time was

23   needed to prepare the initial Presentence Report.

24         This request by defense counsel has been relayed to the

25   Government Counsel Assistant U.S. Attorney Grant Rabenn, who has

26   no objection.

27   ///

28   ///


                                                  1
1         Under the circumstances set forth herein, it is respectfully

2    suggested that good cause does indeed exist for a continuance to

3    the hereinabove-noted date.

4         IT IS SO STIPULATED.

5         Dated:    September 13, 2019.       Respectfully submitted,

6                                             NUTTALL COLEMAN & DRANDELL

7

8                                             By /s/ ROGER T. NUTTALL
                                                   ROGER T. NUTTALL
9                                                  Attorneys for Defendant,
                                                   DANIEL McMONEGAL
10

11        Dated:    September 13, 2019.       McGREGOR W. SCOTT
                                              United States Attorney
12

13
                                              By   /s/ GRANT RABENN
14                                                  GRANT RABENN
                                                    Assistant U.S. Attorney
15

16                                    ORDER

17        Good cause appearing therefor,

18        IT IS HEREBY ORDERED that the Sentencing Hearing currently

19   scheduled on November 12, 2019, at 8:30 a.m., is continued to

20   December 2, 2019, at 8:30 a.m.       No further continuances.

21
     IT IS SO ORDERED.
22
       Dated:   September 13, 2019            /s/ Lawrence J. O’Neill _____
23
                                     UNITED STATES CHIEF DISTRICT JUDGE
24

25

26
27

28


                                          2
